      Case 1:19-cv-11553-WGY Document 30 Filed 07/08/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                                   )
IRAN COLON,                        )
                Plaintiff,         )
                                   )
          v.                       )         CIVIL ACTION
                                   )         NO. 19-11553-WGY
ANDREW SAUL, Commissioner of       )
the Social Security                )
Administration                     )
                                   )
                Defendant.         )
                                   )



YOUNG, D.J.                                       July 8, 2020

                       ORDER OF CLARIFICATION

    This order comes in response to the request by the

Commissioner of Social Security (“the Commissioner”) for

clarification regarding this Court’s Memorandum and Order, ECF

No. 26, and Order of Remand, ECF No. 27.       See Commissioner’s

Mot. Clarification, ECF No. 28; Commissioner’s Mem. Supp. Mot.

Clarification (“Clarification Mem.”), ECF 29.        The Commissioner

requests clarification as to whether the hearing officer on

remand should use Colon’s Residual Functional Capacity (“RFC”)

as of the August 2016 decision, or whether the hearing officer

should consider evidence that post-dates that decision in

determining whether Colon’s condition has changed.

Clarification Mem. 1-2.


                                  [1]
        Case 1:19-cv-11553-WGY Document 30 Filed 07/08/20 Page 2 of 3



    This Court recognizes that its initial decision did not

distinguish between Colon’s applications before and after August

2016.   When issuing her remand order, Judge Burroughs had

jurisdiction only over the appeal from the hearing officer’s

August 31, 2016 decision.       See Complaint, Colon v. Berryhill,

Civ. A. No. 17-cv-12053 (D. Mass.), ECF No. 1; Pl.’s Mot.

Reverse, id., ECF No. 20; Def.’s Mem. Supp. Mot. Remand, id.,

ECF No. 24; Order, id., ECF No. 25; see also Administrative

Record (“R.”) 865, 876, 879.       The requirement that the original

RFC determination be used therefore controls Colon’s case only

through August 2016.

    While appealing the August 2016 decision, Colon filed a

separate Application for Supplemental Security Income dated

November 14, 2017.      R. 995-1003.    The Appeals Council

consolidated the two cases, labeling them as “duplicative,” but

they were not entirely duplicative because the original request

for benefits was controlled by Judge Burroughs’s remand order,

while the November, 2017 request was not.         R. 914.    This second

time period therefore may require a different RFC determination.

    In analyzing the RFC for the second time period on remand,

the Commissioner must still take into account the original RFC

through August 2016, as Judge Burroughs’ order did not overturn

it, and “a legal decision made at one stage of a criminal or

civil proceeding should remain the law of that case throughout

                                    [2]
      Case 1:19-cv-11553-WGY Document 30 Filed 07/08/20 Page 3 of 3



the litigation, unless and until the decision is modified or

overruled by a higher court.”     Negron-Almeda v. Santiago, 579

F.3d 45, 50-51 (1st Cir. 2009) (internal quotations omitted).

Any changes to the pre-2016 RFC determination must be supported

by evidence that is “substantially different” than was available

prior to that decision.    See United States v. Rivera-Martinez,

931 F.2d 148, 151 (1st Cir. 1991); Day v. Astrue, No. 12-cv-141,

2012 U.S. Dist. LEXIS 184848, at *19-21 (D. Me. Dec. 30, 2012)

(applying Rivera-Martinez in the social security context, and

noting that a decision may be changed after remand only if the

remand order left the issue open for reconsideration).         This RFC

determination for the second time period may take into account

more-recent medical evidence, see R. 1175-4355.

    All Colon’s other substantive challenges to the hearing

officer’s decision are moot as he does not claim the 2016 RFC

determination was itself erroneous.      See Pl.’s Mem. 8.


    SO ORDERED.


                                        /s/ William G. Young
                                        WILLIAM G. YOUNG
                                        DISTRICT JUDGE




                                  [3]
